*631In a proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondent City of New Rochelle from requiring the petitioners to perform out-of-title work, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Donovan, J.), dated July 7, 2003, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The new duties required of the petitioners by their employer were “reasonably related” to and a “logical extension” of the other duties enumerated in their title specification and thus did not constitute out-of-title work (see Matter of Gavigan v McCoy, 37 NY2d 548, 551 [1975]; Matter of Gergis v Governor’s Off. of Empl. Relations, 206 AD2d 766 [1994]; Glasbrenner v Bellacosa, 139 AD2d 491 [1988]; Court Officers Benevolent Assn. of Nassau County v Sise, 127 AD2d 625 [1987]). Consequently, the Supreme Court properly dismissed the proceeding.
In light of our determination, it is unnecessary to address the petitioners’ remaining contention. Santucci, J.P., Altman, S. Miller and Goldstein, JJ., concur.